Title: John Adams to Abigail Adams 2d, 12 December 1779
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My dear Daughter
Ferrol Decr. 12. 1779

If I could send you some of the Lemons, Oranges, or Water Melons of this Place, it would give me more Pleasure than you. But there are very seldom merchant Vessells at this Place from America.
We are here in the Latitude of 43, which is better than half a degree farther north than Boston, yet there has not yet been the slightest frost. The Verdure on the Fields and in the Gardens is as fresh as ever. We see large Quantities of Indian Corn, hanging up in Bunches of Ears, about the higher Parts of the Houses, which shews Us that that Species of Grain grows and is cultivated here, altho the Ears and the Kernel is much smaller than with Us.
I have much Curiosity to see Madrid and a strong Inclination to go that Way: but it is a great Way farther and I have some doubts for several other Reasons whether I ought to go there. But I shall go through Bilboa from whence I shall again write to you if I can.
I have met with few Things more remarkable than the Chocolate which is the finest I ever saw. I will enquire whether it is the Superiour Quality of the Cocoa Nut, or any other Ingredient which they intermix with it, or a better Art of making it, which renders it so much superiour to any other.
I see very little, which would be entertaining to a young Lady of your Turn of thinking, in this Place, which seems to be wholly devoted to military Affairs. There is what they call, an Italien Opera: but neither the Theaters, nor the Actors, nor the Pieces, nor the Musick are very pleasing. I have been once there, but not understanding the Italien Language, and seeing very little Company, and scarcely any Ladies who are always to me the most pleasing ornaments of such Spectacles, I don’t think it worth while for me to go again: but the Gentlemen, and your Brothers with them are about going this Evening. They may possibly learn a little of the Spanish Language, as the Piece tonight is to be in that Tongue.
In the Course of my Journeys, I shall embrace any Moments of Leisure, to inform you of any Thing that I observe which may contribute to your Improvement or Entertainment: But you must remember that my Voyages and Journeys are not for my private Information, Instruction, Improvement, Entertainment or Pleasure; but laborious and hazardous Enterprizes of Business. I shall never be much polished, by Travel, whatever your Brothers may be. I hope they will be im­proved. I hope they will increase in Knowledge as they go: but I am not anxious about their being very much polished.
Gold is very little more prescious for being burnished. Silver and Steel are as usefull without polishing as with it.
I dont mean by this however to suggest, that Arts and Accomplishments which are merely ornamental, should be wholly avoided or neglected especially by your Sex: but that they ought to be slighted when in Comparison or Competition, with those which are useful and essential.
I hope your Attention will be fixed chiefly upon those Virtues and Accomplishments, which contribute the most to qualify Women to act their Parts well in the various Relations of Life, those of Daughter, Sister, Wife, Mother, Friend.—Yours Affectionately,

John Adams

